339 So. 2d 1149 (1976)
Lawrence F. POND and Ida B. Pond, His Wife, Appellants,
v.
Cora M. McKNIGHT et al., Appellees.
No. 76-263.
District Court of Appeal of Florida, Second District.
December 3, 1976.
Richard H. Bailey of Harrison, Harllee, Porges & Mastry, Bradenton, for appellants.
No appearance by appellees.
PER CURIAM.
The appellants sought the removal of restrictions denying use of their property for business purposes upon the assertion that changes in the nature and character of the neighborhood had frustrated the original objectives of the restrictions. The court refused to remove the restrictions, and there was competent and substantial evidence in the record to support this result. However, the court erroneously went on to enjoin certain of the appellants from continued use of their property in violation of the restrictions when no such relief was requested by the appellees by way of counterclaim or any other pleading. Moreover, the record does not reflect that this issue was tried by consent.
Accordingly, the permanent injunction entered against the appellants must be reversed; *1150 otherwise the judgment is affirmed.
HOBSON, Acting C.J., and GRIMES and SCHEB, JJ., concur.